9 A.3d 1136 (2010)
Charles N. MESSINA, Agnes Messina, Lehigh Asphalt Paving and Construction Co., Petitioners
v.
EAST PENN TOWNSHIP, Respondent
Nancy Blaha and Christopher Pekurny, Intervenors.
No. 452 MAL 2010.
Supreme Court of Pennsylvania.
December 7, 2010.

ORDER
PER CURIAM.
AND NOW, this 7th day of December, 2010, the Petition for Allowance of Appeal is GRANTED. The issues, rephrased for clarity, are:
(1) Whether 42 Pa.C.S. § 5571.1 precludes a procedural validity challenge brought more than two years after the effective date of the ordinance.
(2) Whether the failure to re-advertise the proposed zoning ordinance after changes were made to the zoning map prior to adoption invalidated the ordinance.